Per Curiam
This is the second time the subject matter of this cause has come before this court. On the 30th day of June, 1958, in an opinion per curiam, this court denied a petition for a writ of mandate. Spangler v. Daily, Judge, etc., 238 Ind. 704, 151 N. E. 2d 517.
For the reason stated in that opinion, namely, that the petition for a writ of mandate in this case fails to comply with Rule 2-35 of this court, the petition must be denied. Rigg v. Thompson, Judge (1953), 232 Ind. 702, 112 N. E. 2d 290; State ex rel. Mejer v. Davie (1955), 234 Ind. 651, 129 N. E. 2d 799.
For the foregoing reasons, the petition for a writ of mandate is denied.
Note.—Reported in 154 N. E. 2d 886.